Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing calculations without significantly more. The claim(s) recite(s) calculating the output of two different types of models (a radial based function model RBF and a multi-later perceptron model or RBF). This judicial exception is not integrated into a practical application because the claims recite outputting a calculation, a number. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing is done with the output of the model but merely the computation of a number.
Claim 30 is eligible because a control unit is recited which controls an engine system of a motor vehicle using the output calculation models.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 30 recites the control of a engine system in a motor vehicle, however, the specification does not appear to disclose how the motor is controlled.  The specification also does not appear to specify which data are being used as inputs to the neural models.  The disclosure describes “input variables” but does not appear to go into any detail as to what these input variables are or also what the output of the model is supposed to drive, (i.e. which “knobs” are being controlled?)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-19, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borrmann et al. US 2007/0203616 A1.

	Borrmann teaches:
16. (New) A model calculating unit for selectively calculating an RBF model or a neural layer of a multilayer perceptron model, comprising: 
a hardwired processor core [control device 12] configured in hardware to calculate a definitely specified computing algorithm in coupled functional blocks, the processor core being configured to 
calculate an output variable for an RBF model [para. 0031, “A model-based regulation 13 of, for instance, an internal combustion engine is done via control device implementation 12. In this manner as well as in others, an RBF network is thus inserted upstream of a backpropagation network.”] as a function of: (i) one or multiple input variables of an input variable vector, (ii) supporting points, (iii) length scales, and (iv) parameters specified for each of the supporting points, [para. 0030, “The parameters of the RBF model are subsequently present as a data set 3.”]
the processor core furthermore being configured to 
calculate an output variable for each neuron of a neural layer of a multilayer perceptron model [para. 0034, “The method for coupling RBF and MLP can also be envisioned separately from the implementation in a control device.” And para. 0023, “According to another design, it is provided that a multilayer perception (MLP) network is furnished with backpropagation learning.”]  having a number of neurons as a function of: (i) the one or the multiple input variables of the input variable vector, (ii) a weighting matrix having weighting factors, and (iii) an offset value specified for each of the neurons.  [para. 0017, inputs from sensors to the neural network, weights from the training]

Borrmann teaches:
18. (New) The model calculating unit as recited in claim 16, wherein a common memory area is assigned to the supporting points and the weighting matrix with weighting factors.  [para. 0033, “Data medium 24 can be, for example, a CD-ROM, a DVD, a diskette, a hard drive or some other type of storage medium such as a memory chip.”]

	Borrmann teaches:
19. (New) The model calculating unit as recited in claim 16, wherein a shared memory area is assigned to the parameters specified for each of the supporting points and to the offset values specified for each neuron.  [para. 0033, “Data medium 24 can be, for example, a CD-ROM, a DVD, a diskette, a hard drive or some other type of storage medium such as a memory chip.”]

	Regarding claim 29, Borrmann teaches the calculation of both RBF model and MLP model as claim 16 above.  Claim 29 recites in addition to the model calculating units, a microprocessor [control device 25].

	Borrmann teaches:
30. (New) The control unit as recited in claim 29, wherein the control unit is configured to control an engine system in a motor vehicle.  [Fig. 3]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Borrmann et al. US 2007/0203616 A1 in view of Adibhatla et al. US 2010/0024536 A1.

	Borrmann does not teach the following limitation, however, Adibhatla teaches:
17. (New) The model calculation unit as recited in claim 16, wherein for calculating the RBF model, the output variable is formed in the processor core as a sum of a value calculated for each of the supporting points, the value being a product of a parameter associated with the respective supporting point and a result of an exponential function of a value that results from the quadratic distance, weighted by the length scale, of the respective supporting point from the input variable vector, and/or a sum of the values of the input variables weighted by a weighting factor determined by the neuron and the input variable and the offset value specified to the neuron being calculated and the result being transformed using an activation function to obtain the output variable for the neuron.  [Fig. 3, constant term 302 acts as an offset]
It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Adibhatla with those of Borrmann.  A person having ordinary skill in the art would have been motivated to combine the teachings because Adibhatla teaches that the constant term 302 for gain-scheduling (See para. 0033).
	

Adibhatla teaches
23. (New) The model calculating unit as recited in claim 16, wherein the processor core is configured to use local length scales for the calculation of the RBF model as a function of an RBF selection variable.  [Fig. 3, lengths of row and column matrix for multiply 314]


Adibhatla teaches
24. (New) The model calculating unit as recited in claim 16, wherein the processor core is configured to perform a calculation of partial derivations of the RBF model as a function of a gradient selection variable. [Fig. 3]

Adibhatla teaches
25. (New) The model calculating unit as recited in claim 16, wherein the processor core is developed in a surface area of an integrated chip.  [Fig. 2 200]

Adibhatla teaches
26. (New) The model calculating unit as recited in claim 16, wherein the processor core is configured to initialize the output variable as a function of a configuration variable during a loop calculation for ascertaining the sum of the result of the additions for all supporting points to a specified value. [Fig. 3 210 estimate]

Adibhatla teaches
27. (New) The model calculating unit as recited in claim 26, wherein the processor core is configured to initialize multiple output variables of an output variable vector as a function of a configuration variable during the loop calculation for ascertaining the sum of the results of the additions for all supporting points to a specified value.  [para. 0039, “Further, the analytic partials model is partially usable in multiple input-multiple output (MIMO) control.”]


Adibhatla teaches
28. (New) The model calculating unit as recited in claim 16, wherein the processor core includes a state machine and one or multiple calculation operation blocks, the calculation blocks including a MAC block and an exponential function calculation block, and the processor core further includes a memory to store the one or multiple input variables of the input variable vector, the supporting points, the length scales, the parameters specified for each supporting point, and of the output variable.  [Fig. 3]


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Borrmann et al. US 2007/0203616 A1 in view of Duggan et al. US 2017/0178027 A1.

	Bormann does not teach the following limitation, however, Duggan teaches:
20. (New) The model calculating unit as recited in claim 16, wherein the processor core is configured to perform, based on a selection variable, a selection between (i) the calculation of the RBF model, or (ii) the neural layer of the multilayer perceptron model.  [Fig. 4 402 and Fig. 8 812]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Duggan with those of Borrmann.  A person having ordinary skill in the art would have been motivated to combine the teachings because Duggan teaches that a control model can be built using a user selected model or “approach template.”
	

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Borrmann et al. US 2007/0203616 A1 in view of Duggan et al. US 2017/0178027 A1 and further in view of Brothers et al. US 2016/0358070 A1.

	The combination of Borrmann and Duggan does not teach the following limitation, however, Brothers teaches:
21. (New) The model calculating unit as recited in claim 20, wherein the processor core is configured to select as a function of a further selection variable a type of activation function for the multilayer perceptron model and/or to perform a calculation of a Gaussian process kernel.  [Fig. 5]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Brothers with those of Borrmann and Duggan.  A person having ordinary skill in the art would have been motivated to combine the teachings because Brothers teaches that replacing the activation function with a different activation function may result in grater performance for the neural network (See para. 0065).

	Brothers teaches:	
22. (New) The model calculation unit as recited in claim 21, wherein the activation function is a kink function, or a sigmoid function, or a hyperbolic tangent function, or a linear function.  [para. 0066, “For purposes of illustration, consider an example where the first neural network uses the Rectified Linear Unit (ReLU) activation function.”]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115